Citation Nr: 1147002	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  07-15 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbar spine disorder, to include degenerative joint disease. 

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a cervical spine disorder, to include degenerative joint disease.

4.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right shoulder disorder, to include impingement syndrome.

6.  Entitlement to service connection for a right shoulder disorder, to include impingement syndrome.  

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to service connection for a left hip disorder.

9.  Entitlement to an increased evaluation in excess of 30 percent for postoperative residuals of partial medial meniscectomy, arthroscopy and chondroplasty with degenerative joint disease of the left knee, prior to April 27, 2000, and an evaluation in excess of 20 percent beginning from April 27, 2000, (exclusive of the period from April 27, 2000, to May 31, 2000, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).  

10.  Entitlement to an increased evaluation in excess of 10 percent rating for degenerative joint disease of the left knee with limitation of motion. 

11.  Entitlement to an evaluation in excess of 10 percent for right knee strain.   

12.  Whether the Veteran filed a timely notice of disagreement (NOD) with respect to a February 2008 rating decision awarding service connection for right knee strain and assigning a 10 percent evaluation effective.  

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J.  Brown, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1996, June 2006, November 2008, and December 2009 Regional Office (RO) rating decisions.  

In a November 2000 rating decision, the RO assigned a separate, compensable rating for degenerative joint disease of the left knee with limitation of motion associated with post operative residuals of partial meniscectomy, arthroscopy and chondroplasty, left knee, effective from April 27, 2000.  This is deemed a component of the intertwined issue of entitlement to an increased rating for post operative residuals of partial meniscectomy, arthroscopy and chondroplasty, left knee.  Thus, the issue is presently in appellate status before the Board.  See 38 C.F.R. § 4.71a, including Diagnostic Codes 5256-5263; VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Additionally, the Veteran has raised the issue of entitlement to a TDIU as a component of the increased rating claims presently on appeal.  Thus, the claim for a TDIU is presently in appellate status before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran testified before the RO's Decision Review Officer (DRO) in June 2010 and before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2011.  A transcript of each hearing has been associated with the claims file.  

The issues of service connection for a lumbar spine disorder; a cervical spine disorder; a right shoulder disorder; a right hip disorder; a left hip disorder; the increased evaluation claims involving the left knee and right knee; whether the Veteran timely appealed a February 2008 rating decision awarding service connection for right knee strain and assigning a 10 percent evaluation effective from August 27, 2007; and, entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office. 

(The issue of entitlement to a clothing allowance is the subject of a separate decision, which will be sent to the Veteran and his attorney under separate cover.)


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims of service connection for a lumbar spine disorder and a cervical spine disorder in an April 1998 rating decision; he was notified of this decision and his appellate rights in writing, but did not file a timely notice of disagreement (NOD).  

2.  The RO denied the Veteran's original claim of service connection for a right shoulder disorder in a June 2006 rating decision; he was notified of this decision and his appellate rights in writing, but he did not file a timely NOD.  

3.  New and material evidence was not received within one year of either the April 1998 or June 2006 rating decisions. 

4.  The evidence received since the April 1998 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims of service connection for a lumbar spine disorder and a cervical spine disorder, and raises a reasonable possibility of substantiating the claims.  

5.  The evidence received since the June 2006 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of service connection for a right shoulder disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1998 and June 2006 RO rating decisions denying service connection for a lumbar spine disorder, a cervical spine disorder, and a right shoulder disorder, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Because evidence received since April 1998 is new and material, the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).

3. Because evidence received since April 1998 is new and material, the claim of service connection for a cervical spine is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).

4.  Because evidence received since June 2006 is new and material, the claim of service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant case, the disposition below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for a lumbar spine disorder, cervical spine disorder, and a right shoulder disorder, has been accomplished.  

II.  Analysis

The Veteran is seeking to reopen his claims of service connection for (1) a lumbar spine disorder, (2) a cervical spine disorder, and (3) a right shoulder disorder. 

With regard to the lumbar and cervical spine claims, the RO issued a rating decision in April 1998 denying service connection for these disorders.  With regard to each claim, the RO determined that the evidence failed to establish a relationship between a cervical spine disorder and the service-connected left knee disability.  The RO further determined that a back injury preexisted the Veteran's active duty and had not been aggravated therein, and there was no evidence of arthritis to a compensable degree within one year of service separation.  Finally, the RO determined that there was no evidence of a cervical spine disorder in service or to a compensable degree within one year of service separation.  The RO denied both claims as not well-grounded.  

The pertinent evidence associated with the claims file at the time of the April 1998 rating decision consisted of the Veteran's service treatment records (STRs), which demonstrated complaints of low back pain, but not neck pain during service.  Also of record were post-service VA and private (non-VA) treatment records revealing work-related low back injuries in 1991 and February 1995.  Furthermore, the Veteran underwent a VA examination in March 1998, which showed complaints of cervical spine and lumbar spine pain that had been very severe since the early 1990s; a diagnosis of degenerative joint disease (DJD) of the cervical spine and lumbar spine was made.  Finally, the evidentiary record as of April 1998 included an October 1997 testimonial statement from the Veteran in which he wrote that he had had several falls related to the left knee, which resulted in injuries to his back.

The Veteran was notified of the RO's April 1998 decision and his appellate rights by a May 1998 cover letter.  He filed the instant petition to reopen each claim in October 2005.  

With regard to the claimed right shoulder disorder, the claims file shows that the Veteran filed an original claim in October 2005, which the RO denied in a June 2006 rating decision.  The RO determined that a right shoulder disorder was not shown to have been incurred in or caused by service.  

The pertinent evidence associated with the claims file at the time of the June 2006 rating decision consisted of the Veteran's October 2005 claim, in which he wrote that he had a right shoulder problem due to his service-connected left knee disability.  Specifically, his left knee would lock and slip, requiring him to catch himself with the right shoulder.  Also of record were VA and non-VA treatment records, including February 2001 VA orthopedic note showing complaints of right shoulder pain after falling eight months prior.  Also of record was a February 2005 VA neurology note showing complaints of a fall two weeks prior where the Veteran caught himself, which resulted in a flare-up of pain and sprained right shoulder; the impression was flare-up of known right shoulder pain.  Also pertinent were VA treatment records showing a diagnosis of right shoulder impingement syndrome in July 2005.  

The Veteran was notified of the RO's June 2006 determination and his appellate rights in cover letter issued that same month.  In October 2008, he filed the instant petition to reopen the claim of service connection for a right shoulder disorder, which the RO denied in a November 2008 rating decision.  The RO determined that the Veteran had not submitted new and material evidence necessary to reopen the claim (evidence of a current disability and a relationship to service).  

For sake of clarity, the Board notes that the Veteran timely appealed the November 2008 rating decision by a December 2008 letter in which he requested that the RO "reconsider" the decision regarding his shoulder.  The December 2008 NOD placed the claim into appellate status.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103; Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO did not issue a statement of the case (SOC) in response to the Veteran's December 2008 NOD.  Rather, the RO issued further rating decisions in December 2009 and March 2010.  Finally, in June 2010, the RO issued an SOC, inaccurately identifying the December 2009 rating decision as on appeal.  

In light of the procedural history detailed above, the initial question on appeal concerns whether the April 1998 and June 2006 rating decisions are final, respectively.   

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

In the present case, the claims file shows that new evidence was, in fact, added to the claims file within one year of the April 1998 rating decision denying service connection for a lumbar spine and cervical spine disorder.  This new evidence consisted of an October 1998 VA examination.  This VA examination, however, is not material to the claim regarding the lumbar spine and cervical spine because it was limited in scope to an examination of the severity of a service-connected left knee disorder.   See 38 C.F.R. § 3.156(a), (b).  

Similarly, new evidence was added to the claims file, including results of a November 2006 VA examination and VA outpatient treatment records beginning in December 2006, which was within one year of the June 2006 rating decision (denying service connection for a right shoulder disorder).  The November 2006 VA examination, however, is not relevant as it was limited in scope to an evaluation of the Veteran's back and neck.  The VA outpatient treatment records included a December 2006 VA neurology note showing complaints of right shoulder pain after the Veteran "thwart[ed]" a fall in February 2005.  Although this evidence is relevant, it is cumulative of prior VA treatment notes showing complaints of right shoulder pain after the same fall in February 2005.  See 3.156(a) ("New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.").

Thus, new and material evidence was not received prior to the expiration of the appeal period for either the April 1998 or June 2006 rating decisions.  See 38 C.F.R. § 3.156(b). 

Otherwise, the Veteran did not file a timely notice of disagreement (NOD) after the April 1998 or June 2006 rating decisions.  Thus, they became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Consequently, the remaining question on appeal concerns whether new and material evidence was received to reopen those claims.  

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  

Final decisions issued between July 14, 1999, and November 9, 2000, where denied on the grounds that the claim was not well-grounded, will be addressed on a de novo basis, if a request to readjudicate was received within two years of the enactment of the VCAA.  Veterans Claims Assistance Act of 2000, Pub. L.  No. 106-475, § 7(b)(1), (2) (2000); VAOPGCPREC 03-2001.

Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In the present case, the Board notes that the April 1998 rating decision became final between July 14, 1999, and November 9, 2000.  However, the Veteran did not request review within two years of the April 1998 rating decision.  See VAOPGCPREC 03-2001.

The evidence associated with the claims file after April 1998 pertinent to the claims of service connection for a lumbar spine and cervical spine disorder includes VA outpatient neurology records beginning in February 2005.  Of note, these neurology records show complaints of a flare-up of low back pain after a fall two weeks prior; the Veteran attributed the fall to his left knee giving out; it was noted he had "not much pain in the neck per se."  Also new, follow-up VA neurology notes, including in May 2007, also appear to associate neck pain and stiffness and low back pain to the "thwarted" fall in February 2005.  

The Board finds that this evidence is "new" because it was not before the adjudicator in April 1998.  Furthermore, this evidence is "material" because it indicates that lumbar spine and cervical spine disorders may have been aggravated by a fall in February 2005 caused by the service-connected left knee disability.  As the Veteran's primary contention is that lumbar spine and cervical spine disorders are secondary to the service-connected left knee disability, the VA outpatient treatment records are material and raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a lumbar spine disorder and a cervical spine disorder.  38 C.F.R. § 3.156(a).  

With regard to the claimed right shoulder disorder, the evidence associated with the claims file since June 2006 includes an August 2009 VA prescription form, which appears to have been signed a VA physician, who wrote that "(i)t is medically reasonable that [the Veteran's] R[ight] shoulder ailment resulted due to his L[eft] knee problems/pain/instability."
 
The Board finds that this August 2009 medical statement is "new" because it was not before the adjudicator in June 2006.  It is also material because it directly addresses the reason the claim was last denied in June 2006, and raises a reasonable possibility of substantiating the claim.  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a right shoulder disorder.  38 C.F.R. § 3.156(a).  

In light of the foregoing, the appeals are granted, subject to further action as discussed below.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for a right shoulder disorder, the appeal to this extent is allowed.


REMAND

Upon review, the Board finds that further development is necessary on the claims of service connection for a lumbar spine disorder; a cervical spine disorder; a right shoulder disorder; a right hip disorder; a left hip disorder; the increased evaluation claims involving the left knee and right knee; the issue of whether the Veteran timely appealed a February 2008 rating decision awarding service connection for right knee strain and assigning a 10 percent evaluation; and, the claim for a TDIU.  

Regarding the timeliness issue on appeal, the claims file shows that the Veteran filed a notice of disagreement (NOD) in June 2009 disagreeing with the RO's February 2008 rating decision, concerning the disability rating assigned for the right knee disability.  In January 2010, the RO sent the Veteran a letter explaining that although the increased rating claim involving the left knee was already on appeal, his June 2009 NOD was not a timely appeal of the February 2008 rating decision granting service connection for the right knee.  Thus, according to the letter, the RO regarded the Veteran's June 2009 correspondence as a new claim for an increased evaluation for the right knee disability.  Thereafter, in February 2010, the Veteran, through his attorney, filed an NOD disagreeing with the RO's January 2010 determination regarding the timeliness of his NOD.  

The Board notes that whether an NOD has been timely filed is an appealable issue.  See 38 C.F.R. § 19.34.  If a veteran protests an adverse determination made by the agency of original jurisdiction (AOJ) on this issue, a statement of the case (SOC) will be issued.  See id.; see also Manlincon, 12 Vet. App. at 240-41.  

Here, the RO has not issued an SOC concerning the issue of whether the Veteran timely appealed the February 2008 rating decision assigning an initial rating of 10 percent for right knee strain.  As such, the Board has no discretion and must remand this issue to the RO for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).

With regard to the remaining claims on appeal, remand is necessary for several related reasons.  

First, there are outstanding VA and private treatment records that must be obtained.  Most importantly, the Veteran contends that he has additional disabilities related to falls caused by his service-connected left knee giving out.  
Of note on this issue, the VA treatment records beginning in February 2005 reflect complaints related to a fall earlier in February 2005.  The VA treatment records contemporaneous to this fall, however, are not associated with the claims file.  Rather, the VA treatment records between June 6, 2001, and February 16, 2005, are missing.  As these records are constructively in VA's possession, it is necessary that they be associated with the record (either in hard-copy or electronically).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (medical records do not lack relevance simply because they pre-date the period of appellate review).    

Likewise, various VA treatment records presently associated with the claims file, including in December 2008 and March 2009, note that the Veteran was also undergoing "outside" treatment.  Presumably, this refers to private (non-VA) treatment.  At present, these private treatment records have not been obtained.  As they are potentially pertinent to the remanded claims, it is necessary that the RO attempt to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  

The Board also finds that VA examinations are necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the claims of service connection, the Veteran contends that he has disabilities of the lumbar spine, cervical spine, right shoulder, right hip, and left hip secondary to the service-connected left knee disability.  The evidentiary record currently contains (1) competent evidence of current disorders; (2) evidence of injuries related to falls caused by the left knee disability; and (3) an indication that the disorders may be associated with the Veteran's falls.  Since the record otherwise lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

With specific regard to the claimed lumbar spine and cervical spine disorders, the Board notes that the Veteran previously underwent a VA examination in November 2006, with an addendum in January 2007.  In the addendum, the VA examiner documented his medical opinion that the Veteran's current back and neck disorders were not related to the left knee disability.  The VA examiner reasoned that "I know of no literature connecting or associating a neck and back condition to a knee condition."  He also noted that he based this conclusion on his history and physical examination.  

The Board finds that the November 2006 VA examination and January 2007 addendum are inadequate to decide the issue for two reasons.  First, the VA examiner's opinion does not clearly address the distinct elements of a secondary service connection claim, which involves both causation and aggravation of a disorder by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, the November 2006 VA examiner's reasoning is unclear.  In particular, he noted that he "kn[e]w of" no literature favorably relating a neck and back condition to a knee disorder.  It is uncertain from this statement whether the examiner actively researched the medical literature and could not find any, or whether he simply relied on his own, possibly mistaken, recollection that such literature did not exist.  Thus, the Board finds that this VA examination is inadequate to decide the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011) (citing McLendon, 20 Vet. App. at 85 (explaining that "the Board may not consider the absence of evidence as substantive negative evidence.")).  

With specific regard to the claimed right shoulder disorder, the Board points out that the Veteran previously underwent a VA examination in February 2010.  The VA examiner spent considerable time commenting on how it was "not clear [to him] on interview ... how [the Veteran] gets in his head that his right shoulder difficulties have something to do with his compensable left knee disorder and his orthopedic clinic notes certainly do not read of any speculation on the cause of his right shoulder disorder."  The VA examiner then concluded that there is no history of any clear-cut, acutely painful right shoulder injury, and "[w]ithout a clear-cut history of an acutely painful injury of the right shoulder, this examiner is of the opinion that the current right shoulder disorder is of absolutely no relationship to" the left knee disability.  

The Board notes that the factual premise for the VA examiner's opinion is incorrect.  Most significantly, the VA outpatient treatment records at the time of the February 2010 VA examination included treatment from February 2005 reflecting complaints associated with a fall on the right shoulder.  Moreover, a VA physician wrote in an August 2009 prescription form that "It is medically reasonable that [the Veteran's] R[ight] shoulder ailment resulted due to his L[eft] knee problems/pain/instability."  Because the February 2010 VA examiner did not account for this favorable evidence, his conclusions are of limited probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Furthermore, recent evidence of record indicates that the Veteran's service-connected left and right knee disabilities may have undergone a material worsening in severity.  Thus, new VA examinations are necessary to assess the current nature, extent and severity of these disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, the Veteran has raised the issue of entitlement to a TDIU in connection with his increased rating claims on appeal, including in January 2010.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although raised as a component of the increased rating claims on appeal, the Board finds that the issue should be bifurcated from the underlying increased rating claims, as the TDIU claim requires distinct notice and development under the VCAA.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).

Accordingly, the case is REMANDED for the following action:

1. The RO must take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of whether he timely filed a notice of disagreement (NOD) with respect to a February 2008 rating decision awarding an initial 10 percent rating for right knee strain effective August 27, 2007.  

The SOC must include (a) a summary of the evidence in the case relating to the issue with which he has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue decided, and the reasons for such determination.  The Veteran should be afforded an appropriate time period to respond.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further development indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

2.  The RO should send the Veteran a letter advising him of the information and evidence necessary to substantiate the remanded claim for a TDIU, the relative roles of a veteran and VA in providing or seeking to obtain relevant evidence, and the manner in which disability ratings and effective dates are established in claims for VA benefits.  

The letter should also request that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   

3.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  

The RO should also obtain all of the Veteran's outstanding VA treatment records, including, but not limited to, treatment records between June 6, 2001, and February 16, 2005, and since February 2010.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After completing the above requested development, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed lumbar spine disorder; cervical spine disorder; right shoulder disorder; right hip disorder; and left hip disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following:

(a) Whether it is at least as likely as not that the Veteran has a low back disorder that had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  If the examiner determines that a low back disorder existed prior to the Veteran's entrance into active duty service in March 1966, the examiner should clarify whether the evidence is clear and unmistakable (undebatable) on this question.  Correspondingly, the examiner should specify whether any preexisting low back disorder underwent any degree of worsening (i.e., a permanent ) increase in severity during such period of active duty, and whether the sustained symptoms were temporary or intermittent resulting from service or whether there was a permanent worsening of the underlying pathology due to service, resulting in any current disability.  

(b)  Without regard to the answer to question (a), the examiner is asked to address whether it is at least as likely as not that a current lumbar spine disorder; cervical spine disorder; right shoulder disorder; right hip disorder; and/or left hip disorder, is either (1) proximately due to, the result of, or caused by a service-connected disability, to particularly include the left knee disability; or, in the alternative, (2) has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include  the left knee disability.  In making this determination, the VA examiner is asked to address and discuss all relevant evidence of record, to particularly include a November 2006 VA examination (and January 2007 addendum) concerning the low back and neck; a February 2010 VA examination addressing the right shoulder; and an August 2009 VA physician's opinion that "It is medically reasonable that [the Veteran's] R[ight] shoulder ailment resulted due to his L[eft] knee problems/pain/instability."  Furthermore, it is imperative that the examiner provide a clear and separate response addressing the two distinct questions involving causation and aggravation for each claimed disability.  

Accordingly, the examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

5.  The RO should arrange for the Veteran to undergo a VA examination to determine the nature and severity of his left knee and right knee disabilities.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's left knee and right knee disabilities.  The examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joints.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this is terms of degrees of lost motion.  

The examiner is also asked to opine as to whether the Veteran's service-connected disabilities alone (i.e., without regard to any nonservice-connected disabilities or the Veteran's age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


